Exhibit 10.iii.r.

SECOND AMENDMENT OF

MOSAIC NONQUALIFIED DEFERRED COMPENSATION PLAN

(2006 Statement)

The Mosaic Nonqualified Deferred Compensation Plan (2006 Statement) (hereinafter
referred to as the “Plan Statement”) is hereby amended as provided below. This
amendment is intended to clarify the Plan. The amendment below is not intended
to make any changes that would cause a violation of section 409A of the Internal
Revenue Code or its accompanying regulations. If a change in this amendment is
determined to be a violation of section 409A, the amendment shall not be
effective and shall be disregarded with respect to the rules governing benefits
under the Plan.

1. QUALIFIED CIC TERMINATION. Effective January 1, 2011, a new definition for
Qualified CIC Termination is added as Section 1.1(y) (the existing
Section 1.1(y) shall be renumbered, and other definitions shall be renumbered as
appropriate based on the addition of this new definition) that reads as follows:

 

  (y) “Qualified CIC Termination” means the termination of a Participant who
(i) has a current Senior Management Severance and Change in Control Agreement
(the “Senior Management Agreement”) with the Employer at the time of
termination, and (ii) is involuntarily terminated (including termination for
good reason) for reasons other than Cause within six (6) months prior to or
within twenty-four (24) months following a Change in Control. A Participant
terminated for Cause shall not have a Qualified CIC Termination. For purposes of
this definition, “Cause” means a good faith determination by the Employer of an
act or omission by a Participant amounting to: (i) a material breach of any of
the Participant’s obligations to the Employer under the terms of the Senior
Management Agreement, (ii) the gross neglect or willful failure or refusal of
the Participant to perform the duties of the Participant’s position or such
other duties reasonably assigned to the Participant by the Employer, (iii) any
act of personal dishonesty taken by the Participant and intended to result in
substantial personal enrichment of the Participant at the expense of the
Employer, (iv) any willful or intentional act that could reasonably be expected
to injure the reputation, business, or business relationships of the Employer or
the Participant’s reputation or business relationships, (v) perpetration of an
intentional and knowing fraud against or affecting the Employer or any customer,
supplier, client, agent, or employee thereof, (vi) conviction (including
conviction on a nolo contendere, no contest, or similar plea) of a felony or any
crime involving fraud, dishonesty, or moral turpitude, or (vii) material breach
of the Code of Business Conduct and Ethics.

 

-1-



--------------------------------------------------------------------------------

2. RESTORATION CONTRIBUTIONS (Matching Contributions). Effective January 1,
2011, Section 3.2(a) of the Plan Statement is amended to change clause (ii) in
the first sentence to read as follows:

(ii) have terminated employment during the Plan Year on account of the
Participant’s death, Disability, Retirement, or Qualified CIC Termination.

3. RESTORATION CONTRIBUTIONS (Non-Elective Contributions). Effective January 1,
2011, Section 3.2(b) of the Plan Statement is amended to change clause (ii) in
the first sentence to read as follows:

(ii) have terminated employment during the Plan Year on account of the
Participant’s death, Disability, Retirement, or Qualified CIC Termination.

4. RESTORATION CONTRIBUTIONS (Discretionary Contributions). Effective January 1,
2011, Section 3.2(c) of the Plan Statement is amended to change clause (ii) in
the first sentence to read as follows:

(ii) have terminated employment during the fiscal year prior to the last day of
the fiscal year on account of the Participant’s death, Disability, Retirement,
or Qualified CIC Termination.

5. RESTORATION CONTRIBUTIONS (Excess Matching Contributions). Effective
January 1, 2011, Section 3.2(d) of the Plan Statement is amended (i) to change
the word “matching” in the first sentence to “excess”, and (ii) to change clause
(ii) in the first sentence to read as follows:

(ii) have terminated employment during the Plan Year on account of the
Participant’s death, Disability, Retirement, or Qualified CIC Termination.

6. QUALIFYING CIC TERMINATION (Make Up of Amounts Under Mosaic Investment Plan).
Effective January 1, 2011, (i) Section 3.2(f) of the Plan Statement is
renumbered as Section 3.2(g), (ii) Section 3.2(e) of the Plan Statement is
renumbered as Section 3.2(f), and (iii) a new Section 3.2(e) is added to the
Plan Statement that reads as follows:

 

  (e)

Qualifying CIC Termination Contribution Restoration. To be eligible for the
qualifying CIC termination contribution restoration, the Participant must have
terminated employment during the Plan Year on account of the Participant’s
Qualified CIC Termination. The qualifying CIC termination contribution
restoration is meant to replace amounts not received by a Participant under the
401(k) Plan due to a Qualifying CIC Termination. If eligible, the Company shall
credit to the Participant’s Restoration Contribution Account under this Plan a
qualifying CIC termination contribution restoration amount. The qualifying CIC
termination

 

-2-



--------------------------------------------------------------------------------

 

contribution restoration amount shall be equal to (i) the non-elective
contribution provided for under Section 5.1(b) on the Participant’s Compensation
earned through the Participant’s last day of active employment (up to the limit
under section 401(a)(17) of the Code) that the Participant would have received
under the 401(k) Plan if the 401(k) Plan did not have a last-day rule
requirement for such a contribution, and (ii) the discretionary contribution
provided for under Section 5.1(c) on the Participant’s Compensation earned
through the Participant’s last day of active employment (up to the limit under
section 401(a)(17) of the Code) that the Participant would have received under
the 401(k) Plan if the 401(k) Plan did not have a last-day rule requirement for
such a contribution.

7. SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.

 

-3-